FILED
                                                                             June 15, 2021
                                                                                released at 3:00 p.m.
                                                                            EDYTHE NASH GAISER, CLERK
No. 20-0134 – Frazier v. Talbert                                            SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA


WOOTON, J., dissenting:


              The new point of law stated in the majority opinion is a dangerous exercise

in futility. Despite recognizing that the administrative license revocation procedure has

now been abrogated by statute effective July 1, 2021, the majority nonetheless issues a

startling new point of law mere weeks before that deadline—a point of law that not only

improperly creates judicial restraints on a legislatively prescribed due process right, but

may invite misapplication in future criminal DUI proceedings. Accordingly, I respectfully

dissent.



              As acknowledged by the majority, the Office of Administrative Hearings and

the civil administrative license revocation procedure upon arrest or conviction of DUI has

been dismantled in its entirety. See W. Va. Code § 17C-5C-1a (2020) (“Termination of

Office of Administrative Hearings”). Such license revocations are now part of the criminal

penalty upon conviction for the various DUI and related offenses set forth in West Virginia

Code §§ 17C-5-2 (2020) and 17C-5-7 (2020). The administrative procedure for the

handling of DUI and related revocations set forth in West Virginia Code § 17C-5A-2

(2015) ceases to operate on July 1, 2021 and pending administrative DUI revocation cases

are to be dismissed. See W. Va. Code § 17C-5A-2b(2) (2020) (“The provisions of § 17C-

5A-2 of this code have no force or effect beginning on the date when the Office of

Administrative Hearings terminates, pursuant to § 17C-5C-1a of this code.”); W. Va. Code

                                            1
§ 17C-5C-1a(c)(1) (2020) (“If any appeal of a revocation or suspension order, described in

§ 17C-5C-3(3) of this code, is pending before the office on or after July 1, 2021, the

underlying revocation or suspension order shall be dismissed.”). 1



              Nonetheless, in this the final hour of the DUI administrative license

revocation era, the majority deigns to establish factors which limit the due process right

described in West Virginia Code § 17C-5-9 (2013). This statute provides a critical due

process right to drivers accused of DUI, permitting them to demand and receive a breath

or blood test, thereby enabling them to preserve what may well be the only potentially

exculpatory evidence available to them:

              Any person lawfully arrested for driving a motor vehicle in this
              state while under the influence of alcohol, controlled
              substances or drugs shall have the right to demand that a
              sample or specimen of his or her blood or breath to determine
              the alcohol concentration of his or her blood be taken . . . and
              that a chemical test thereof be made.

Id. § 17C-5-9, in part (emphasis added). This statute contains no limitation on the scope

of its application and is equally applicable to drivers who find themselves in the throes of




       1
         Obviously, the time period between issuance of the majority opinion and mandate
and the cessation of the Office of Administrative Hearings allows a brief window in which
the new point of law may be applied not only in this case but in others similarly pending.
However, because I disagree with the notion that this Court may impose conditions upon
the statutory due process right articulated in West Virginia Code § 17C-5-9, I dissent
because the new point of law is not merely futile, but legally unsound.
                                             2
the soon-defunct administrative process or criminal proceedings; the statute itself is

therefore unaffected by the recent statutory changes.



              The majority creates a new point of law containing factors for

“consideration” in determining the seriousness of and “consequences” for violation of this

statute, thereby limiting its efficacy. Importantly, however, the majority’s analysis is

conducted under the auspices of the civil administrative proceeding, which requires a

fundamentally different analysis than that which must ensue when applied in a criminal

proceeding, which is all that will soon remain. 2 This creates the likelihood, if not certainty,

that its ill-advised new factors for consideration upon denial of a driver-demanded blood

test will be misapplied to criminal DUI proceedings without proper analysis of its import

and application in the criminal context.



              As I have articulated in prior dissents, this Court has incrementally engaged

in a process designed to strip drivers of any “remaining vestiges of due process” in

administrative license revocation proceedings. See Frazier v. Goodson, No. 20-0236, 2021

WL 1821454, at *4 (W. Va. May 6, 2021) (memorandum decision) (Wooton, J.,



       2
         The majority implicitly acknowledges the inapplicability of its new point of law
to criminal proceedings through repeated references to the fact that the precedent that it
effectively overrules (dismissing DUI revocations where a driver-demanded test is denied)
is premised on criminal caselaw. It fails, however, to caution against the use of this new
point of law in anything other than those remaining administrative revocations that the
Office of Administrative Hearings may manage to dispose of in the ensuing couple of
weeks prior to July 1, 2021.
                                             3
dissenting); see also Frazier v. Miller, No. 20-0745, 2021 WL 2023586 (W. Va. May 20,

2021) (memorandum decision) (Wooton, J., dissenting). It is my position that these prior

erroneous decisions—permitting DMV to succeed on mere documents without testimony

of a live witness at the revocation hearing 3 and permitting the willful refusal to test officer-

requested blood draws or provide the results of blood evidence testing 4—do not survive

the dismantling of the administrative process. It is further my position that any recurring

issue must be examined anew in a purely criminal context. However, this latest nail in the

coffin of due process, issued with full appreciation of the disassembly of the civil

revocation procedure involved, sends an improper message that the majority’s new

syllabus point may have applicability after July 1, 2021. 5 It is my position that it does not,




         See Miller, No. 20-0745, 2021 WL 2023586, at *3-4 (reiterating holding in Frazier
         3

v. Fouch, ___ W. Va. ___, 853 S.E.2d 587 (2020) that DMV records alone may be utilized
to establish DUI without live testimony of arresting officer).

        See Goodson, No. 20-0236, 2021 WL 1821454, at *2-3 (reiterating holding in
         4

Frazier v. Bragg, 244 W. Va. 408, 851 S.E.2d 486 (2020) that blood test results need not
be provided to driver absent request).
         5
             The stark distinction between the two proceedings was explained by the Jordan
Court:

               This result arises by virtue of the difference in issues and levels
               of proof required between the administrative and criminal
               proceeding. In the former, the key issues are the reasonable
               grounds to believe the licensee was driving while under the
               influence of intoxicating liquor and whether he refused the test.
               A preponderance of evidence is sufficient for proof of these
               issues at the administrative hearing. In the criminal trial, the
               key issue is whether he was driving while under the influence
(continued . . .)
                                                 4
nor should it be used as a springboard for similar handling of violations of West Virginia

Code § 17C-5-9 in criminal proceedings, if and when that issues presents itself to the Court.



              The practicability and utility of the majority’s new syllabus point aside, the

entire premise behind judicially created “factors” to gauge the seriousness of an outright

denial of a statutory due process right is fundamentally flawed. For thirty-six years the law

of this State has been clear that the blood test referenced in West Virginia Code § 17C-5-9

articulates a statutory due process right provided to a driver: “W. Va. Code 17C-5-9 [1983]

accords an individual arrested for driving under the influence of alcohol, controlled

substances, or drugs a right to demand and receive a blood test within two hours of arrest.”

Syl. Pt. 1, State v. York, 175 W. Va. 740, 338 S.E.2d 219 (1985) (emphasis added). As the

York Court explained:

              To deny this right would be to deny due process of law because
              such a denial would bar the accused from obtaining evidence
              necessary to his defense. The defendant’s right to request and
              receive a blood test is an important procedural right that goes
              directly to a court’s truth-finding function.

Id. at 741, 338 S.E.2d at 221 (citations omitted); see also State ex rel. King v. MacQueen,

182 W. Va. 162, 165 n.7, 386 S.E.2d 819, 822 n.7 (1986) (finding York addressed

“evidentiary implications” of failure to provide demanded blood test).




              of intoxicating liquor. Because of the possibility of fines and
              imprisonment, proof beyond a reasonable doubt is required.

Jordan v. Roberts, 161 W. Va. 750, 757-58, 246 S.E.2d 259, 263 (1978).
                                           5
              The Court then recognized the necessary implications of the right to demand

blood testing, holding that an arresting officer must not only heed a demand for such a test,

but law enforcement must lend both its “assistance” and “direction” to ensure the test is

secured:

              A person who is arrested for driving under the influence who
              requests and is entitled to a blood test, pursuant to W. Va.
              Code, 17C-5-9 [1983], must be given the opportunity, with the
              assistance and if necessary the direction of the arresting law
              enforcement entity, to have a blood test that insofar as possible
              meets the evidentiary standards of 17C-5-6 [1981].

Syl. Pt. 2, In re Burks, 206 W.Va. 429, 525 S.E.2d 310 (1999); see also Reed v. Divita, No.

14-11018, 2015 WL 5514209, at *3 (W. Va. Sept. 18, 2015) (memorandum decision) (“It

is clear under these circumstances that due to the actions of the officer [ignoring demand

for blood test], respondent was denied her statutory and due process rights under West

Virginia Code § 17C-5-9.”). The majority now purports to legislate mitigating “factors”

for consideration into the statute, to be utilized by lower courts when this due process right

is denied in order to determine the significance of the denial and determine the remedy.



              Without question, “[t]he purpose of due process is to prevent fundamental

unfairness, and one of its essential elements is the opportunity to defend.” State v. Snipes,

478 S.W.2d 299, 303 (Mo. 1972). As pertains to the opportunity to defend, this Court long

ago expressly held with respect to even civil license revocations that “[u]nder procedural

due process concepts[,] . . . the State cannot preclude the right to litigate an issue central to

a statutory violation or deprivation of a property interest.” Jordan, 161 W. Va. 750, 246

                                               6
S.E.2d 259, syl. pt. 2, in part. By preventing a driver from obtaining his statutory

entitlement to a blood test, the driver has plainly been precluded the right to litigate his

blood alcohol concentration. Granting the lower courts unbridled discretion to craft a

“remedy” for the State’s refusal to permit a driver to secure the most compelling, if not

only, defensive evidence available to him or her effectively nullifies the due process right. 6

The majority attempts to assuage these concerns by reiterating that due process is

ultimately a matter of fundamental fairness. It fails to explain, however, how a driver,

unable to secure potentially exculpatory evidence because he or she is in police custody

and willfully denied his or her right to secure that evidence—all in the face of a statute

guaranteeing him or her that right—could ever be assured that his or her revocation was

otherwise “fundamentally fair.”



              Additionally, any suggestion that the majority’s new syllabus point is merely

a reiteration of a well-accepted test for lost or missing evidence in criminal proceedings

and is therefore most certainly appropriate in a civil context is not an apt correlation. The

majority’s new syllabus point mimics the “State’s breach of its duty to preserve evidence”

factors adopted in syllabus point two of State v. Osakalumi, 194 W. Va. 758, 461 S.E.2d

504 (1995).     Osakalumi holds that where the State fails to preserve evidence, in



       6
         Furthermore, the majority’s reassurance that denial of a blood or breath test is of
lesser consequence in a mere civil revocation proceeding is cold comfort to a West Virginia
driver. In a rural state such as West Virginia, a driver’s license is not a mere luxury; it is a
virtual necessity for purposes of traveling to and from work, school, church, or otherwise
securing the essentials of daily living.
                                              7
determining the consequences, the court must consider “(1) the degree of negligence or

bad faith involved; (2) the importance of the missing evidence considering the probative

value and reliability of secondary or substitute evidence that remains available; and (3) the

sufficiency of the other evidence produced at the trial to sustain the conviction.” Id., syl.

pt. 2, in part. However, there are several obvious problems with adopting this test

wholesale and applying it to DUI proceedings of any type.



              First, and most importantly, Osakalumi did not examine what the proper

consequences should be for a failure to preserve evidence where the defendant is afforded

a statutory due process right to secure and preserve that evidence. Instead, Osakalumi is

designed to deal generally with unpreserved evidence and is not specific to any particular

type of evidence or offense.       Its purpose is simply to strike a balance between

“‘constitutionally guaranteed access to evidence[]’” and “‘an undifferentiated and absolute

duty to retain and to preserve all material that might be of conceivable evidentiary

significance in a particular prosecution.’” Id. at 763-64, 461 S.E.2d at 509-10 (quoting

Arizona v. Youngblood, 488 U.S. 51, 55, 57-58 (1988)). Osakalumi, therefore, naturally

did not consider the failure to preserve evidence which has been afforded special

significance by the Legislature, much less a specific type of evidence which almost

definitively proves or disproves a particular offense, like blood or breath testing in a DUI

offense.




                                             8
              In fact, the Osakalumi Court implicitly warned against its misapplication,

underscoring the United States Supreme Court’s admonitions against turning a blind eye

to unpreserved “‘evidence that might be expected to play a significant role in the suspect's

case[]’” or “‘[was] of such a nature that the defendant would be unable to obtain

comparable evidence by other reasonably available means.’” Id. at 763-64, 461 S.E.2d at

509-10 (quoting California v. Trombetta, 467 U.S. 479, 488-89 (1984)). Osakalumi further

highlighted the Supreme Court’s warning that where lost evidence was of such a character

that it “‘could eliminate the defendant as the perpetrator, such loss is material to the defense

and is a denial of due process.’” Id. at 764 (quoting Youngblood, 488 U. S. at 54 (internal

quotations omitted)). Blood or breath evidence in a DUI prosecution is of exactly such a

character.



              Finally, the Osakalumi factors themselves are presumptively failed where an

officer denies a driver a statutorily demanded breath or blood test. Because of the existence

of a statutory right to a breath or blood test, it is inconceivable that an officer’s denial of

such a demand would not constitute bad faith. 7 As the Supreme Court indicated, this “bad

faith” element is based upon the premise that

              requiring a defendant to show bad faith on the part of the police
              . . . confines [the obligation to preserve evidence] to that class
              of cases where the interests of justice most clearly require it,
              i.e., those cases in which the police themselves by their conduct

       7
           Even the attempt to avoid bad faith in the instant case—claiming
“misapprehension of the law” by the arresting officer—is specious, as evidenced by the
fact that the officer denied the driver even made such a request until confronted with video
evidence to the contrary.
                                              9
              indicate that the evidence could form a basis for exonerating
              the defendant.”

Youngblood, 488 U.S. at 58 (emphasis added). Obviously, blood or breath evidence may

conceivably be the only evidence which could form a basis for exonerating a driver arrested

for DUI. Accordingly, where an officer denies a West Virginia driver a demanded blood

test despite the statutory right to one, by such denial the officer effectively concedes its

exculpatory effect. For these same reasons, the second factor—the “importance” of the

evidence—hardly warrants discussion. Evidence of blood alcohol level is dispositive and

virtually inconvertible—whether inculpatory or exculpatory. Finally, the third factor

requiring evaluation of the sufficiency of the remaining evidence—which is typically the

subjective observations of the arresting officer 8 —only makes the failure to permit

preservation of blood or breath evidence even more devastating to the driver’s case, not

less.



              Given that DUI revocations now fall exclusively within the criminal realm,

it is critical to observe what courts have said regarding the importance of independent

testing to a criminal DUI defense:

              It can be no clearer that a defendant’s Sixth Amendment right
              to present a full defense is implicated when he is deprived of
              his codified right to an independent chemical test. While the
              right to the test has been codified, the violation of the right is
              an unconstitutional deprivation of a defendant’s right to a fair
              trial.    Indeed, the intent behind § 625a(6)(d) further

        8
         As evidenced by the case at bar, the driver offered logical explanations for the
officer’s subjective observations of his driving, gait, and field testing. As is often the case,
the only non-subjective evidence is breath or blood testing.
                                              10
              demonstrates that the Legislature never meant to afford one
              party scientific evidence while denying the other party an
              ability to independently obtain the same[.]

People v. Anstey, 719 N.W.2d 579, 604-05 (Mich. 2006) (Cavanagh, J. and Kelly, J.,

dissenting) (footnotes omitted); Application of Newbern, 1 Cal. Rptr. 80, 83 (Cal. Ct. App.

1959) (holding that denying defendant opportunity to obtain blood test “is to deny him the

only opportunity he has to defend himself against the charge.”). As members of one court

stated:

              Neither ignoring the constitutional violation nor allowing for
              suppression of the results of the state’s chemical test will
              rectify the violation or put a defendant on equal footing with
              that of his accuser. Rather, a police officer can unilaterally
              place a defendant in a position from which he can never
              recover—namely, completely without chemical evidence to
              use to defend against the prosecutor’s chemical evidence. And
              an officer’s good or bad faith has no bearing on the fact that
              the defendant is still deprived of the only exculpatory evidence
              that he might possibly obtain.

Anstey, 719 N.W.2d at 611 (Cavanagh, J. and Kelly, J., dissenting).



              Other courts have similarly held that “constitutional standards of due process

give a [DUI] suspect the right to obtain an independent blood test” and that nothing short

of dismissal will cure that deprivation. McNutt v. Super. Ct. of State of Ariz., In & For

Maricopa Cnty., 648 P.2d 122, 124 (Ariz. 1982) (en banc). Finding that where a driver

demanded a blood test but could not do so due to being in custody, the effect was “petitioner

not being able to attempt to gather evidence exculpating him on the issue of intoxication”

and “[d]ismissal of the case with prejudice is the appropriate remedy because the state’s

                                             11
action foreclosed a fair trial by preventing petitioner from collecting exculpatory evidence

no longer available.” Id. at 125.

              The Montana Supreme Court concluded similarly, stating

              [i]t is undisputed that a person accused of a criminal offense
              has a due process right to obtain existing exculpatory evidence.
              It also is undisputed that, when the charged offense is DUI, the
              accused has a right to obtain a test of the amount of alcohol in
              his or her blood independent of the test offered by the arresting
              officer[.]

State v. Minkoff, 42 P.3d 223, 224 (Mont. 2002) (citations omitted). The Minkoff court

rejected any lesser remedy than dismissal, finding that

              [s]uppressing the State’s breath test and allowing a new trial
              would leave Minkoff unable to rebut the field sobriety test
              evidence through an independent blood test—the right to
              which he was effectively denied. We conclude suppression of
              the breath test results is insufficient to remedy the deprivation
              of that right[.]

Id. at 227. As the Georgia Court of Appeals aptly reasoned,

              The law gives one accused of driving under the influence of
              alcoholic beverages the right to have a chemical analysis of his
              blood and urine by a qualified person of his own choosing. But
              of what value is that right if the accused is in custody of law
              enforcement officials who either refuse or fail to allow him to
              exercise the right? We hold that under such circumstances
              there is coupled with the right granted to the accused a
              corresponding duty on the part of law enforcement officers not
              to deny him that right.

Puett v. State, 248 S.E.2d 560, 561 (Ga. Ct. App. 1978); accord State v. Livesay, 941

S.W.2d 63, 66 (Tenn. Crim. App. 1996) (“We do not believe that simply suppressing the

State’s blood alcohol test is a sufficient safeguard of the Defendant’s right to be able to


                                             12
gather and preserve evidence in his defense. This evidence, if favorable to the Defendant,

could easily have secured his acquittal.”); Anstey, 719 N.W.2d at 612 (Cavanagh, J. and

Kelly, J., dissenting) (“[D]epriving a driver of the mandatory right to an independent

chemical test is a due process violation for which dismissal of the charges is the only

remedy. To hold otherwise is to not only ignore the clearly mandatory nature of the statute,

but to disregard the constitutional implications of its violation.”). 9          The common

underpinning to these cases is that, irrespective of the nature of the proceeding or penalty,

the evidence itself is of no lesser value to the fairness of the proceedings against the driver.



              The majority is careful to avoid effectively abrogating West Virginia Code §

17C-5-9 by claiming it is merely gap-filling the “consequences” for deprivation of the

statutory right. However, denial of a driver’s statutory right to a blood test is simply

irremediable—whether in the soon-defunct civil, administrative revocation context or a

criminal proceeding—and commands dismissal of the action against the driver. I again

caution against application of the majority’s new syllabus point in the context of criminal

proceedings, a scenario which necessarily warrants a fundamentally different analysis that

this Court has not yet undertaken. More importantly, I dissent to the majority’s attempt to


       9
         Compare Snyder v. State, 930 P.2d 1274 (Alaska 1996) (finding appropriate
remedy for failure to permit independent blood test is presumption that blood test would
have been favorable to driver); Commonwealth v. Hampe, 646 N.E.2d 387, 392 (Mass.
1995) (finding “suppression of the breathalyzer results and of police testimony regarding
events, observations and opinions after the violation of the statutory right, in combination
with an appropriate instruction regarding the existence of the statutory right and the
violation thereof by the police, will be adequate in most cases, where dismissal is not
required, to cure potential or actual prejudice to the defendant.”).
                                              13
constrain the due process right afforded by West Virginia Code § 17C-5-9 by leaving the

“consequences” to the whims of the courts. A due process right is only as valuable as the

remedy it affords.



             For these reasons, I respectfully dissent.




                                            14